--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

          THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of
July 6, 2007, by and among GLOBAL ENERGY, INC., a Nevada corporation (the
“Company”), and the Buyers listed on Schedule I attached hereto (individually, a
“Buyer” or collectively “Buyers”).

WITNESSETH

          WHEREAS, the Company and the Buyer(s) are executing and delivering
this Agreement in reliance upon an exemption from securities registration
pursuant to Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”);

          WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the Buyer(s),
as provided herein, and the Buyer(s) shall purchase (i) up to Four Million
Dollars ($4,000,000) of secured convertible debentures in the form attached
hereto as “Exhibit A” (the “Convertible Debentures”), which shall be convertible
into shares of the Company’s common stock, par value $0.001 (the “Common Stock”)
(as converted, the “Conversion Shares”), and (ii) warrants substantially in the
form attached hereto as “Exhibit B” (the “Warrants”), to acquire up to that
number of additional shares of Common Stock set forth opposite such Buyer’s name
in column (5) of the Schedule I (as exercised, the “Warrant Shares”) of which
Five Hundred Thousand Dollars ($500,000) shall be funded within three (3)
business days following the date hereof, (the “First Closing”), One Million Five
Hundred Thousand Dollars ($1,500,000) shall be funded within three (3) business
day following the date the Buyer’s consultant completes its independent due
diligence report (the “Second Closing”), One Million Dollars ($1,000,000) shall
be funded on the date the registration statement (the “Registration Statement”)
is filed, pursuant to the Registration Rights Agreement dated the date hereof,
with the SEC (the “Third Closing”), and One Million Dollars ($1,000,000) shall
be funded within three (3) business days after the date the Registration
Statement is declared effective by the SEC (the “Fourth Closing”) (individually
referred to as a “Closing” collectively referred to as the “Closings”), for a
total purchase price of up to Four Million Dollars ($4,000,000), (the “Purchase
Price”) in the respective amounts set forth opposite each Buyer(s) name on
Schedule I (the “Subscription Amount”);

          WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement (the “Registration Rights Agreement”) pursuant to which the Company
has agreed to provide certain registration rights under the Securities Act and
the rules and regulations promulgated there under, and applicable state
securities laws;

          WHEREAS, the Convertible Debentures are secured by a security interest
in all of the assets of the Company and all of its subsidiaries as evidenced by
the security agreement of even date herewith (the “Security Agreement”);

--------------------------------------------------------------------------------

          WHEREAS, within thirty (30) calendar days of the execution and
delivery of this Agreement, the parties hereto will execute and deliver
Irrevocable Transfer Agent Instructions (the “Irrevocable Transfer Agent
Instructions”); and

          WHEREAS, the Convertible Debentures, the Conversion Shares, the
Warrants, and the Warrants Shares collectively are referred to herein as the
“Securities”).

          NOW, THEREFORE, in consideration of the mutual covenants and other
agreements contained in this Agreement the Company and the Buyer(s) hereby agree
as follows:

                    1.      PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.

                                   (a)      Purchase of Convertible Debentures.
Subject to the satisfaction (or waiver) of the terms and conditions of this
Agreement, each Buyer agrees, severally and not jointly, to purchase at each
Closing and the Company agrees to sell and issue to each Buyer, severally and
not jointly, at each Closing, Convertible Debentures in amounts corresponding
with the Subscription Amount set forth opposite each Buyer’s name on Schedule I
hereto and the Warrants to acquire up that number of Warrant Shares as set forth
opposite such Buyer’s name in column (5) on Schedule I .

                                   (b)      Closing Dates. The First Closing of
the purchase and sale of the Convertible Debentures and Warrants shall take
place at 10:00 a.m. Eastern Standard Time on the third (3rd) business day
following the date hereof, subject to notification of satisfaction of the
conditions to the First Closing set forth herein and in Sections 6 and 7 below
(or such later date as is mutually agreed to by the Company and the Buyer(s))
(the “First Closing Date”), the Second Closing of the purchase and sale of the
Convertible Debentures shall take place at 4:00 p.m. Eastern Standard Time
within three (3) business days after the date the Buyer’s consultant completes
its independent due diligence report , subject to notification of satisfaction
of the conditions to the Second Closing set forth herein and in Sections 6 and 7
below (or such later date as is mutually agreed to by the Company and the
Buyer(s)) (the “Second Closing Date”), the Third Closing of the purchase and
sale of the Convertible Debentures shall take place at 4:00 p.m. Eastern
Standard Time on the date the Registration Statement is filed with the SEC,
subject to notification of satisfaction of the conditions to the Third Closing
set forth herein and in Sections 6 and 7 below (or such later date as is
mutually agreed to by the Company and the Buyer(s)) (the “Third Closing Date”),
and the Fourth Closing of the purchase and sale of the Convertible Debentures
shall take place at 10:00 a.m. Eastern Standard Time on the third (3rd) business
day immediately following the date the Registration Statement is declared
effective by the SEC, subject to notification of satisfaction of the conditions
to the Fourth Closing set forth herein and in Sections 6 and 7 below (or such
earlier date as is mutually agreed to by the Company and the Buyer(s)) (the
“Fourth Closing Date”) (collectively referred to as the “Closing Dates”). The
Closings shall occur on the respective Closing Dates at the offices of Yorkville
Advisors, LLC, 3700 Hudson Street, Suite 3700, Jersey City, New Jersey 07302 (or
such other place as is mutually agreed to by the Company and the Buyer(s)).

                                   (c)      Form of Payment. Subject to the
satisfaction of the terms and conditions of this Agreement, on each Closing
Date, (i) the Buyers shall deliver to the Company such aggregate proceeds for
the Convertible Debentures and Warrants to be issued and sold to

--------------------------------------------------------------------------------

such Buyer at such Closing, minus the fees to be paid directly from the proceeds
of such Closing as set forth herein, and (ii) the Company shall deliver to each
Buyer, Convertible Debentures and Warrants which such Buyer is purchasing at
such Closing in amounts indicated opposite such Buyer’s name on Schedule I, duly
executed on behalf of the Company.

               2.      BUYER’S REPRESENTATIONS AND WARRANTIES.

          Each Buyer represents and warrants, severally and not jointly, that:

                              (a)      Investment Purpose. Each Buyer is
acquiring the Securities for its own account for investment only and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, such Buyer
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to an effective registration statement covering such Securities or
an available exemption under the Securities Act. Such Buyer does not presently
have any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.

                              (b)      Accredited Investor Status. Each Buyer is
an “Accredited Investor” as that term is defined in Rule 501(a)(3) of Regulation
D.

                              (c)      Reliance on Exemptions. Each Buyer
understands that the Securities are being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying in part upon the truth
and accuracy of, and such Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Buyer to acquire the Securities.

                              (d)      Information. Each Buyer and its advisors
(and his or, its counsel), if any, have been furnished with all materials
relating to the business, finances and operations of the Company and information
he deemed material to making an informed investment decision regarding his
purchase of the Securities, which have been requested by such Buyer. Each Buyer
and its advisors, if any, have been afforded the opportunity to ask questions of
the Company and its management. Neither such inquiries nor any other due
diligence investigations conducted by such Buyer or its advisors, if any, or its
representatives shall modify, amend or affect such Buyer’s right to rely on the
Company’s representations and warranties contained in Section 3 below. Each
Buyer understands that its investment in the Securities involves a high degree
of risk. Each Buyer is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables such Buyer to obtain information from the Company in order to evaluate
the merits and risks of this investment. Each Buyer has sought such accounting,
legal and tax advice, as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.

                              (e)      No Governmental Review. Each Buyer
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Securities, or the fairness or suitability of the

--------------------------------------------------------------------------------

investment in the Securities, nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.

                              (f)      Transfer or Resale. Each Buyer
understands that except as provided in the Registration Rights Agreement: (i)
the Securities have not been and are not being registered under the Securities
Act or any state securities laws, and may not be offered for sale, sold,
assigned or transferred unless (A) subsequently registered thereunder, (B) such
Buyer shall have delivered to the Company an opinion of counsel, in a generally
acceptable form, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration requirements, or (C) such Buyer provides the Company with
reasonable assurances (in the form of seller and broker representation letters)
that such Securities can be sold, assigned or transferred pursuant to Rule 144,
Rule 144(k), or Rule 144A promulgated under the Securities Act, as amended (or a
successor rule thereto) (collectively, “Rule 144”), in each case following the
applicable holding period set forth therein; (ii) any sale of the Securities
made in reliance on Rule 144 may be made only in accordance with the terms of
Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.

                              (g)      Legends. Each Buyer agrees to the
imprinting, so long as is required by this Section 2(g), of a restrictive legend
in substantially the following form:

> > > > THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > > > UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
> > > > SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT
> > > > PURPOSES AND NOT WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR
> > > > SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
> > > > REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
> > > > 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF
> > > > COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
> > > > REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

Certificates evidencing the Conversion Shares or Warrant Shares shall not
contain any legend (including the legend set forth above), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Conversion Shares or Warrant Shares pursuant to Rule 144, (iii)
if such Conversion Shares or Warrant Shares are eligible for sale under Rule
144(k), or (iv) if such legend is not required under applicable requirements of
the Securities Act (including judicial

--------------------------------------------------------------------------------

interpretations and pronouncements issued by the staff of the SEC). The Company
shall cause its counsel to issue a legal opinion to the Company’s transfer agent
promptly after the effective date (the “Effective Date”) of a Registration
Statement if required by the Company’s transfer agent to effect the removal of
the legend hereunder. If all or any portion of the Convertible Debentures or
Warrants are exercised by a Buyer that is not an Affiliate of the Company (a
“Non-Affiliated Buyer”) at a time when there is an effective registration
statement to cover the resale of the Conversion Shares or the Warrant Shares,
such Conversion Shares or Warrant Shares shall be issued free of all legends.
The Company agrees that following the Effective Date or at such time as such
legend is no longer required under this Section 2(g), it will, no later than
three (3) Trading Days following the delivery by a Non-Affiliated Buyer to the
Company or the Company’s transfer agent of a certificate representing Conversion
Shares or Warrant Shares, as the case may be, issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Non-Affiliated Buyer a certificate representing such shares
that is free from all restrictive and other legends. The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.
Each Buyer acknowledges that the Company’s agreement hereunder to remove all
legends from Conversion Shares or Warrant Shares is not an affirmative statement
or representation that such Conversion Shares or Warrant Shares are freely
tradable. Each Buyer, severally and not jointly with the other Buyers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 3(g) is predicated upon the Company’s
reliance that the buyer will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.

                              (h)      Authorization, Enforcement. This
Agreement has been duly and validly authorized, executed and delivered on behalf
of such Buyer and is a valid and binding agreement of such Buyer enforceable in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

                              (i)      Receipt of Documents. Each Buyer and his
or its counsel has received and read in their entirety: (i) this Agreement and
each representation, warranty and covenant set forth herein and the Transaction
Documents (as defined herein); (ii) all due diligence and other information
necessary to verify the accuracy and completeness of such representations,
warranties and covenants; (iii) the Company’s Form 10-KSB for the fiscal year
ended December 31, 2006; (iv) the Company’s Form 10-QSB for the fiscal quarter
ended March 31, 2007 and (v) answers to all questions each Buyer submitted to
the Company regarding an investment in the Company; and each Buyer has relied on
the information contained therein and has not been furnished any other
documents, literature, memorandum or prospectus.

                              (j)      Due Formation of Corporate and Other
Buyers. If the Buyer(s) is a corporation, trust, partnership or other entity
that is not an individual person, it has been formed and validly exists and has
not been organized for the specific purpose of purchasing the Securities and is
not prohibited from doing so.

--------------------------------------------------------------------------------

                              (k)      No Legal Advice From the Company. Each
Buyer acknowledges, that it had the opportunity to review this Agreement and the
transactions contemplated by this Agreement with his or its own legal counsel
and investment and tax advisors. Each Buyer is relying solely on such counsel
and advisors and not on any statements or representations of the Company or any
of its representatives or agents for legal, tax or investment advice with
respect to this investment, the transactions contemplated by this Agreement or
the securities laws of any jurisdiction.

               3.      REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

          Except as set forth under the corresponding section of the Disclosure
Schedules which Disclosure Schedules shall be deemed a part hereof and to
qualify any representation or warranty otherwise made herein to the extent of
such disclosure, the Company hereby makes the representations and warranties set
forth below to each Buyer:

                              (a)      Subsidiaries. All of the direct and
indirect subsidiaries of the Company are set forth on Schedule 3(a). The Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each subsidiary free and clear of any liens, and all the issued and
outstanding shares of capital stock of each subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

                              (b)      Organization and Qualification. The
Company and its subsidiaries are corporations duly organized and validly
existing in good standing under the laws of the jurisdiction in which they are
incorporated, and have the requisite corporate power to own their properties and
to carry on their business as now being conducted. Each of the Company and its
subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have or
reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company and the subsidiaries, taken as
a whole, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification..

                              (c)      Authorization, Enforcement, Compliance
with Other Instruments. (i) The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement, the
Convertible Debentures, the Warrants, the Security Agreement, the Registration
Rights Agreement, the Irrevocable Transfer Agent Instructions, and each of the
other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the

--------------------------------------------------------------------------------

Securities, the reservation for issuance and the issuance of the Conversion
Shares, and the reservation for issuance and the issuance of the Warrant Shares,
have been duly authorized by the Company’s Board of Directors and no further
consent or authorization is required by the Company, its Board of Directors or
its stockholders, (iii) the Transaction Documents have been duly executed and
delivered by the Company, (iv) the Transaction Documents constitute the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. The
authorized officer of the Company executing the Transaction Documents knows of
no reason why the Company cannot file the Registration Statement as required
under the Registration Rights Agreement or perform any of the Company’s other
obligations under the Transaction Documents.

                              (d)      Capitalization. The authorized capital
stock of the Company consists of 250,000,000 shares of Common Stock of which as
of May 25, 2007 63,187,764 shares of Common Stock were issued and outstanding.
All of the outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. Except as disclosed in Schedule 3(d): (i) none of the
Company's capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company; (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or any of its
subsidiaries or by which the Company or any of its subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any of its subsidiaries; (v) there are no outstanding securities
or instruments of the Company or any of its subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to redeem a security of the Company or any of its
subsidiaries; (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (vii) the Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement; and (viii)
the Company and its subsidiaries have no liabilities or obligations required to
be disclosed in the SEC Documents but not so disclosed in the SEC Documents,
other than those incurred in the ordinary course of the Company's or its
subsidiaries' respective businesses and which, individually or in the aggregate,
do not or would not have a Material Adverse Effect. The Company has furnished to
the Buyers true, correct and complete copies of the Company's Certificate of
Incorporation, as amended and

--------------------------------------------------------------------------------

as in effect on the date hereof (the “Certificate of Incorporation”), and the
Company's Bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto. No further approval or authorization of any stockholder, the
Board of Directors of the Company or others is required for the issuance and
sale of the Securities. There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.

                              (e)      Issuance of Securities. The issuance of
the Convertible Debentures and the Warrants is duly authorized and free from all
taxes, liens and charges with respect to the issue thereof. Upon conversion in
accordance with the terms of the Convertible Debentures or exercise in
accordance with the Warrants, as the case may be, the Conversion Shares and
Warrant Shares, respectively, when issued will be validly issued, fully paid and
nonassessable, free from all taxes, liens and charges with respect to the issue
thereof. The Company has reserved from its duly authorized capital stock the
appropriate number of shares of Common Stock as set forth in this Agreement.

                              (f)      No Conflicts. The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Convertible Debentures and the Warrants,
and reservation for issuance and issuance of the Conversion Shares and the
Warrant Shares) will not (i) result in a violation of any certificate of
incorporation, certificate of formation, any certificate of designations or
other constituent documents of the Company or any of its subsidiaries, any
capital stock of the Company or any of its subsidiaries or bylaws of the Company
or any of its subsidiaries or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the National Association of Securities Dealers Inc.’s OTC
Bulletin Board) applicable to the Company or any of its subsidiaries or by which
any property or asset of the Company or any of its subsidiaries is bound or
affected; except in the case of each of clauses (ii) and (iii), such as could
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect. The business of the Company and its subsidiaries
is not being conducted, and shall not be conducted in violation of any material
law, ordinance, or regulation of any governmental entity. Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the Registration
Rights Agreement in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof. The Company and its subsidiaries are unaware of any
facts or circumstance, which might give rise to any of the foregoing.

--------------------------------------------------------------------------------

                              (g)      SEC Documents; Financial Statements. The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (all of the foregoing filed prior to the date hereof or
amended after the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to as the “SEC Documents”) on timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Document prior to the expiration of any such extension. The Company has
delivered to the Buyers or their representatives, or made available through the
SEC’s website at http://www.sec.gov., true and complete copies of the SEC
Documents. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Buyers which is not included in the SEC Documents, including, without
limitation, information referred to in Section 2(i) of this Agreement, contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made and not misleading.

                              (h)      10(b)-5. The SEC Documents do not include
any untrue statements of material fact, nor do they omit to state any material
fact required to be stated therein necessary to make the statements made, in
light of the circumstances under which they were made, not misleading.

                              (i)      Absence of Litigation. There is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
against or affecting the Company, the Common Stock or any of the Company’s
subsidiaries, wherein an unfavorable decision, ruling or finding would (i) have
a Material Adverse Effect.

                              (j)      Acknowledgment Regarding Buyer’s Purchase
of the Convertible Debentures. The Company acknowledges and agrees that each
Buyer is acting solely in the capacity of an arm’s length purchaser with respect
to this Agreement and the transactions contemplated hereby. The Company further
acknowledges that each Buyer is not acting as a

--------------------------------------------------------------------------------

financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to this Agreement and the transactions contemplated hereby and any
advice given by each Buyer or any of their respective representatives or agents
in connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Buyer’s purchase of the Securities. The Company
further represents to each Buyer that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.

                              (k)      No General Solicitation. Neither the
Company, nor any of its affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Securities.

                              (l)      No Integrated Offering. Neither the
Company, nor any of its affiliates, nor any person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the Securities under the Securities Act or cause this offering
of the Securities to be integrated with prior offerings by the Company for
purposes of the Securities Act.

                              (m)      Employee Relations. Neither the Company
nor any of its subsidiaries is involved in any labor dispute or, to the
knowledge of the Company or any of its subsidiaries, is any such dispute
threatened. None of the Company’s or its subsidiaries’ employees is a member of
a union and the Company and its subsidiaries believe that their relations with
their employees are good.

                              (n)      Intellectual Property Rights. The Company
and its subsidiaries own or possess adequate rights or licenses to use all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights necessary to conduct their
respective businesses as now conducted. The Company and its subsidiaries do not
have any knowledge of any infringement by the Company or its subsidiaries of
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other similar rights of others, and, to the knowledge of the Company there is
no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement; and the Company and its subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing.

                              (o)      Environmental Laws. The Company and its
subsidiaries are (i) in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) except as disclosed in
Schedule 3(o), have received all permits, licenses or other approvals required
of

--------------------------------------------------------------------------------

them under applicable Environmental Laws to conduct their respective businesses
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval.

                              (p)      Title. All real property and facilities
held under lease by the Company and its subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries.

                              (q)      Insurance. Except as disclosed in
Schedule 3(q), the Company and each of its subsidiaries is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its subsidiaries are engaged. Neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.

                              (r)      Regulatory Permits. Except as disclosed
in Schedule 3(r), the Company and its subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

                              (s)      Internal Accounting Controls. The Company
and each of its subsidiaries maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, and (iii) the recorded amounts for assets are
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

                              (t)      No Material Adverse Breaches, etc.
Neither the Company nor any of its subsidiaries is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation which in the judgment of the Company’s officers has or is expected in
the future to have a Material Adverse Effect on the business, properties,
operations, financial condition, results of operations or prospects of the
Company or its subsidiaries. Neither the Company nor any of its subsidiaries is
in breach of any contract or agreement which breach, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect on the
business, properties, operations, financial condition, results of operations or
prospects of the Company or its subsidiaries.

                              (u)      Tax Status. The Company and each of its
subsidiaries has made and filed all federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject and (unless and only to the extent that the Company and

--------------------------------------------------------------------------------

each of its subsidiaries has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes) has paid all taxes
and other governmental assessments and charges that are material in amount,
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

                              (v)      Certain Transactions. Except for arm’s
length transactions pursuant to which the Company makes payments in the ordinary
course of business upon terms no less favorable than the Company could obtain
from third parties and other than the grant of stock options disclosed in the
SEC Documents, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

                              (w)      Fees and Rights of First Refusal. The
Company is not obligated to offer the securities offered hereunder on a right of
first refusal basis or otherwise to any third parties including, but not limited
to, current or former shareholders of the Company, underwriters, brokers, agents
or other third parties.

                              (x)      Investment Company. The Company is not,
and is not an affiliate of, and immediately after receipt of payment for the
Securities, will not be or be an affiliate of, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. The Company shall
conduct its business in a manner so that it will not become subject to the
Investment Company Act.

                              (y)      Registration Rights. Other than each of
the Buyers, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company. There
are no outstanding registration statements not yet declared effective and there
are no outstanding comment letters from the SEC or any other regulatory agency.

                              (z)      Private Placement. Assuming the accuracy
of the Buyers’ representations and warranties set forth in Section 2, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Buyers as contemplated hereby. The issuance and
sale of the Securities hereunder does not contravene the rules and regulations
of the Primary Market.

                              (aa)      Listing and Maintenance Requirements.
The Company’s Common Stock is registered pursuant to Section 12(b) or 12(g) of
the Exchange Act, and the Company has taken no action designed to terminate, or
which to its knowledge is likely to have the effect of,

--------------------------------------------------------------------------------

terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the SEC is contemplating terminating
such registration. The Company has not, in the twelve (12) months preceding the
date hereof, received notice from any Primary Market on which the Common Stock
is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Primary Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.

                              (bb)      Manipulation of Price. The Company has
not, and to its knowledge no one acting on its behalf has, (i) taken, directly
or indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company, other than, in the case of clauses
(ii) and (iii), compensation paid to the Company’s placement agent in connection
with the placement of the Securities.

                              (cc)      Dilutive Effect. The Company understands
and acknowledges that the number of Conversion Shares issuable upon conversion
of the Convertible Debentures and the Warrant Shares issuable upon exercise of
the Warrants will increase in certain circumstances. The Company further
acknowledges that its obligation to issue Conversion Shares upon conversion of
the Convertible Debentures in accordance with this Agreement and the Convertible
Debentures and its obligation to issue the Warrant Shares upon exercise of the
Warrants in accordance with this Agreement and the Warrants, in each case, is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company.

               4.      COVENANTS.

                              (a)      Best Efforts. Each party shall use its
best efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Sections 6 and 7 of this Agreement.

                              (b)      Form D. The Company agrees to file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof to each Buyer promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities, or obtain an exemption for the
Securities for sale to the Buyers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of any such action so taken to the Buyers on
or prior to the Closing Date.

                              (c)      Reporting Status. Until the earlier of
(i) the date as of which the Buyer(s) may sell all of the Securities without
restriction pursuant to Rule 144(k) promulgated under the Securities Act (or
successor thereto), or (ii) the date on which (A) the Buyers shall have sold all
the Securities and (B) none of the Convertible Debentures or Warrants are
outstanding (the “Registration Period”), the Company shall file in a timely
manner all reports required to be filed with the SEC pursuant to the Exchange
Act and the regulations of the SEC thereunder, and the Company shall not
terminate its status as an issuer required to file reports

--------------------------------------------------------------------------------

under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would otherwise permit such termination.

                              (d)      Use of Proceeds. The Company will use the
proceeds from the sale of the Convertible Debentures for general corporate and
working capital purposes.

                              (e)      Reservation of Shares. On the date
hereof, the Company shall reserve for issuance to the Buyers at least 6,600,000
shares for issuance upon conversions of the Convertible Dentures and exercise of
the Warrants (the “Share Reserve”). The Company represents that it has
sufficient authorized and unissued shares of Common Stock available to create
the Share Reserve after considering all other commitments that may require the
issuance of Common Stock. The Company shall take all action reasonably necessary
to at all times have authorized, and reserved for the purpose of issuance, such
number of shares of Common Stock as shall be necessary to effect the full
conversion of the Convertible Debentures and the full exercise of the Warrants.
If at any time the Share Reserve is insufficient to effect the full conversion
of the Convertible Debentures or the full exercise of the Warrants, the Company
shall increase the Share Reserve accordingly. If the Company does not have
sufficient authorized and unissued shares of Common Stock available to increase
the Share Reserve, the Company shall call and hold a special meeting of the
shareholders within thirty (30) days of such occurrence, for the sole purpose of
increasing the number of shares authorized. The Company’s management shall
recommend to the shareholders to vote in favor of increasing the number of
shares of Common Stock authorized. Management shall also vote all of its shares
in favor of increasing the number of authorized shares of Common Stock.

                              (f)      Listings or Quotation. The Company’s
Common Stock shall be listed or quoted for trading on any of (a) the American
Stock Exchange, (b) New York Stock Exchange, (c) the Nasdaq Global Market, (d)
the Nasdaq Capital Market, or (e) the Nasdaq OTC Bulletin Board (“OTCBB”) (each,
a “Primary Market”). The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed (subject to official notice of issuance)
and shall maintain such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents.

                              (g)      Fees and Expenses. Each of the Company
and the Buyer(s) shall pay all costs and expenses incurred by such party in
connection with the negotiation, investigation, preparation, execution and
delivery of the Transaction Documents. The Company shall pay Yorkville Advisors,
LLC a fee equal to seven percent (7%) of the Purchase Price which shall be paid
pro rata directly from the gross proceeds of each Closing.

Furthermore the Company shall pay to Yorkville Advisors, LLC a structuring fee
of Twenty Thousand Dollars ($20,000) directly from the gross proceeds of the
First Closing.

                              (h)      Corporate Existence. So long as any of
the Convertible Debentures remain outstanding, the Company shall not directly or
indirectly consummate any merger, reorganization, restructuring, reverse stock
split consolidation, sale of all or substantially all of the Company’s assets or
any similar transaction or related transactions (each such

--------------------------------------------------------------------------------

transaction, an “Organizational Change”) unless, prior to the consummation an
Organizational Change, the Company obtains the written consent of each Buyer. In
any such case, the Company will make appropriate provision with respect to such
holders’ rights and interests to insure that the provisions of this Section 4(h)
will thereafter be applicable to the Convertible Debentures.

                              (i)      Transactions With Affiliates. So long as
any Convertible Debentures are outstanding, the Company shall not, and shall
cause each of its subsidiaries not to, enter into, amend, modify or supplement,
or permit any subsidiary to enter into, amend, modify or supplement any
agreement, transaction, commitment, or arrangement with any of its or any
subsidiary’s officers, directors, person who were officers or directors at any
time during the previous two (2) years, stockholders who beneficially own five
percent (5%) or more of the Common Stock, or Affiliates (as defined below) or
with any individual related by blood, marriage, or adoption to any such
individual or with any entity in which any such entity or individual owns a five
percent (5%) or more beneficial interest (each a “Related Party”), except for
(a) customary employment arrangements and benefit programs on reasonable terms,
(b) any investment in an Affiliate of the Company, (c) any agreement,
transaction, commitment, or arrangement on an arms-length basis on terms no less
favorable than terms which would have been obtainable from a person other than
such Related Party, (d) any agreement, transaction, commitment, or arrangement
which is approved by a majority of the disinterested directors of the Company;
for purposes hereof, any director who is also an officer of the Company or any
subsidiary of the Company shall not be a disinterested director with respect to
any such agreement, transaction, commitment, or arrangement. “Affiliate” for
purposes hereof means, with respect to any person or entity, another person or
entity that, directly or indirectly, (i) has a ten percent (10%) or more equity
interest in that person or entity, (ii) has ten percent (10%) or more common
ownership with that person or entity, (iii) controls that person or entity, or
(iv) shares common control with that person or entity. “Control” or “controls”
for purposes hereof means that a person or entity has the power, direct or
indirect, to conduct or govern the policies of another person or entity.

                              (j)      Transfer Agent. The Company covenants and
agrees that, in the event that the Company’s agency relationship with the
transfer agent should be terminated for any reason prior to a date which is two
(2) years after the Closing Date, the Company shall immediately appoint a new
transfer agent and shall require that the new transfer agent execute and agree
to be bound by the terms of the Irrevocable Transfer Agent Instructions (as
defined herein).

                              (k)      Subsequent Offerings.

                                             (i)      Except as permitted
pursuant to Section 4(k)(iii), without the written consent of the Buyer so long
as any portion of the Convertible Debentures are outstanding the Company shall
not (a) grant, issue or sell any Common Stock or other equity securities, any
securities convertible into or exchangeable for any Common Stock or other equity
securities or take any other action that may result in the issuance of any of
the foregoing, other than to issue options or similar rights to purchase Common
Stock granted pursuant to compensation, benefit, severance or similar plans or
employment agreements of the Company as in effect on the date of this Agreement,
or (b) file any registration statement on Form S-8.

--------------------------------------------------------------------------------

                                             (ii)      Except as permitted
pursuant to Section 4(k)(iii), without the written consent of the Buyer so long
as any portion of the Convertible Debentures are outstanding the Company shall
not consummate any merger, reorganization, restructuring, reverse stock split
consolidation, sale of all or substantially all of the Company’s assets or any
similar transaction or related transactions, or take any other action that may
result in any of the foregoing, except that any wholly-owned subsidiary of the
Company may merge with the Company, provided that the Company shall be the
continuing or surviving entity.

                                             (iii)      Notwithstanding the
restrictions set forth in Section 4(k)(i) and Section 4(k)(ii) above, the
Company may issue securities of the Company provided that (a) any such issuance
is for consideration per share not less than ninety percent (90%) of the bid
price of the Common Stock determined immediately prior to its issuance and (b)
the Company has provided Buyer with at least 10 days prior written notice of
such issuance.

                              (l)      Neither the Buyer(s) nor any of its
affiliates have an open short position in the Common Stock of the Company, and
the Buyer(s) agrees that it shall not, and that it will cause its affiliates not
to, engage in any short sales of or hedging transactions with respect to the
Common Stock as long as any Convertible Debentures shall remain outstanding.

                              (m)      Rights of First Refusal. For a period of
18 months from the date hereof, if the Company intends to raise additional
capital by the issuance or sale of capital stock of the Company, including
without limitation shares of any class of common stock, any class of preferred
stock, options, warrants or any other securities convertible or exercisable into
shares of common stock (whether the offering is conducted by the Company,
underwriter, placement agent or any third party) the Company shall be obligated
to offer to the Buyers such issuance or sale of capital stock, by providing in
writing the principal amount of capital it intends to raise and outline of the
material terms of such capital raise, prior to the offering such issuance or
sale of capital stock to any third parties including, but not limited to,
current or former officers or directors, current or former shareholders and/or
investors of the obligor, underwriters, brokers, agents or other third parties.
The Buyers shall have five (5) business days from receipt of such notice of the
sale or issuance of capital stock to accept or reject all or a portion of such
capital raising offer.

                              (n)      Lock Up Agreements. On the date hereof,
the Company shall obtain from each officer and director a lock up agreement in
the form attached hereto as Exhibit C.

                              (o)      Additional Registration Statements. Until
the effective date of the initial Registration Statement, the Company will not
file a registration statement under the Securities Act relating to securities
that are not the Securities.

                              (p)      Review of Public Disclosures. All SEC
filings (including, without limitation, all filings required under the Exchange
Act, which include Forms 10-Q and 10-QSB, 10-K and 10K-SB, 8-K, etc) and other
public disclosures made by the Company, including, without limitation, all press
releases, investor relations materials, and scripts of analysts meetings and
calls, shall be reviewed and approved for release by the Company’s attorneys
and, if containing financial information, the Company’s independent certified
public accountants.

--------------------------------------------------------------------------------

                              (q)      Disclosure of Transaction. Within four
Business Day following the date of this Agreement, the Company shall file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by the Transaction Documents in the form required by the Exchange Act and
attaching the material Transaction Documents (including, without limitation,
this Agreement, the form of the Convertible Debenture, the form of Warrant and
the form of the Registration Rights Agreement) as exhibits to such filing.

                              (r)      Due Diligence Report. The Company agrees
and acknowledges that the Buyer shall retain a consultant (the “Consultant”) to
prepare a due diligence report (the “Report”) concerning the technical and
economic feasibility of the Company’s diesel production plans. The Company shall
provide the Consultant with reasonable access to its officers as well as use its
best efforts to provide the Consultant with reasonable access to Dr, Christopher
Koch and at least one working diesel production facility. The Company further
agrees that it shall reimburse the Buyer its actual costs incurred to the
Consultant in connection with the Report in an amount not to exceed $30,000,
which shall be withheld from the gross proceeds of the Second Closing. In the
event that the Second Closing does not occur, the Buyer shall bear these costs
and the Company shall not be liable to reimburse the Buyer. The Buyer expects
that the Report will be completed within 14 days of the date hereof a copy of
which shall be provided to the Company.

                              (s)      Transfer Agent. Within thirty (30)
calendar days from the date hereof the Company shall engage Worldwide Stock
Transfer LLC as the Company’s transfer agent and deliver fully executed
Irrevocable Transfer Agent Instructions in form acceptable to the Buyer.

               5.      TRANSFER AGENT INSTRUCTIONS.

                              (a)      The Company shall issue the Irrevocable
Transfer Agent Instructions to its transfer agent, and any subsequent transfer
agent, irrevocably appointing David Gonzalez, Esq. as the Company’s agent for
purpose instructing its transfer agent to issue certificates or credit shares to
the applicable balance accounts at The Depository Trust Company (“DTC”),
registered in the name of each Buyer or its respective nominee(s), for the
Conversion Shares and the Warrant Shares issued upon conversion of the
Convertible Debentures or exercise of the Warrants as specified from time to
time by each Buyer to the Company upon conversion of the Convertible Debentures
or exercise of the Warrants. The Company shall not change its transfer agent
without the express written consent of the Buyers, which may be withheld by the
Buyers in their sole discretion. The Company warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section 5,
and stop transfer instructions to give effect to Section 2(g) hereof (in the
case of the Conversion Shares or Warrant Shares prior to registration of such
shares under the Securities Act) will be given by the Company to its transfer
agent, and that the Securities shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this Agreement
and the other Transaction Documents. If a Buyer effects a sale, assignment or
transfer of the Securities in accordance with Section 2(f), the Company shall
promptly instruct its transfer agent to issue one or more certificates or credit
shares to the applicable balance accounts at DTC in such name and in such
denominations as specified by such Buyer to effect such sale, transfer or
assignment and, with respect to any transfer, shall permit the transfer. In the
event that such sale, assignment or

--------------------------------------------------------------------------------

transfer involves Conversion Shares or Warrant Shares sold, assigned or
transferred pursuant to an effective registration statement or pursuant to Rule
144, the transfer agent shall issue such Securities to the Buyer, assignee or
transferee, as the case may be, without any restrictive legend. Nothing in this
Section 5 shall affect in any way the Buyer’s obligations and agreement to
comply with all applicable securities laws upon resale of Conversion Shares. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyer by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5, that the Buyer(s) shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

               6.      CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

          The obligation of the Company hereunder to issue and sell the
Convertible Debentures to the Buyer(s) at the Closings is subject to the
satisfaction, at or before the Closing Dates, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:

                              (a)      Each Buyer shall have executed the
Transaction Documents and delivered them to the Company.

                              (b)      The Buyer(s) shall have delivered to the
Company the Purchase Price for the Convertible Debentures and Warrants in the
respective amounts as set forth next to each Buyer as set forth on Schedule I
attached hereto, minus any fees to be paid directly from the proceeds the
Closings as set forth herein, by wire transfer of immediately available U.S.
funds pursuant to the wire instructions provided by the Company.

                              (c)      The representations and warranties of the
Buyer(s) shall be true and correct in all material respects as of the date when
made and as of the Closing Dates as though made at that time (except for
representations and warranties that speak as of a specific date), and the
Buyer(s) shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Buyer(s) at or prior to the Closing
Dates.

               7.      CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

                              (a)      The obligation of the Buyer(s) hereunder
to purchase the Convertible Debentures at the First Closing is subject to the
satisfaction, at or before the First Closing Date, of each of the following
conditions:

                                             (i)      The Company shall have
executed the Transaction Documents and delivered the same to the Buyers.

                                             (ii)      The Common Stock shall be
authorized for quotation or trading on the Primary Market, trading in the Common
Stock shall not have been suspended for

--------------------------------------------------------------------------------

any reason, and all the Conversion Shares issuable upon the conversion of the
Convertible Debentures shall be approved for listing or trading on the Primary
Market.

                                             (iii)      The representations and
warranties of the Company shall be true and correct in all material respects
(except to the extent that any of such representations and warranties is already
qualified as to materiality in Section 3 above, in which case, such
representations and warranties shall be true and correct without further
qualification) as of the date when made and as of the First Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the First Closing Date

                                             (iv)      The Company shall have
executed and delivered to the Buyer(s) the Convertible Debentures and Warrants
in the respective amounts set forth opposite each Buyer’s name on Schedule I
attached hereto.

                                             (v)      The Buyers shall have
received an opinion of counsel from counsel to the Company in a form
satisfactory to the Buyers.

                                             (vi)      The Company shall have
provided to the Buyers a true copy of a certificate of good standing evidencing
the formation and good standing of the Company from the secretary of state (or
comparable office) from the jurisdiction in which the Company is incorporated,
as of a date within 10 days of the First Closing Date.

                                             (vii)      The Company shall have
delivered to the Buyers a certificate, executed by the Secretary of the Company
and dated as of the First Closing Date, as to (i) the resolutions consistent
with Section 3(c) as adopted by the Company's Board of Directors in a form
reasonably acceptable to such Buyer, (ii) the Certificate of Incorporation and
(iii) the Bylaws, each as in effect at the First Closing.

                                             (viii)      The Company or the
Buyer shall have filed a form UCC-1, or such other forms as may be required to
perfect the Buyer’s interest in the Pledged Property as detailed in the Security
Agreement dated the date hereof and provided proof of such filing to the Buyer
including all filings required to perfect the Buyer’s security interest in
Israel as well as execute the Asset Pledge Agreement as required under Israeli
law in order to perfect such security interest.

                                             (ix)      The Company shall have
provided to the Buyer an acknowledgement, to the satisfaction of the Buyer, from
the Company’s independent certified public accountants as to its ability to
provide all consents required in order to file a registration statement in
connection with this transaction.

                                             (x)      The Company shall have
created the Share Reserve.

                              (b)      The obligation of the Buyer(s) hereunder
to accept the Convertible Debentures at the Second Closing is subject to the
satisfaction, at or before the Second Closing Date, of each of the following
conditions:

--------------------------------------------------------------------------------

                                             (i)      The Common Stock shall be
authorized for quotation or trading on the Primary Market, trading in the Common
Stock shall not have been suspended for any reason, and all the Conversion
Shares issuable upon the conversion of the Convertible Debentures shall be
approved for listing or trading on the Primary Market.

                                             (ii)      All conditions to the
prior Closings shall have been satisfied.

                                             (iii)      The representations and
warranties of the Company shall be true and correct in all material respects
(except to the extent that any of such representations and warranties is already
qualified as to materiality in Section 3 above, in which case, such
representations and warranties shall be true and correct without further
qualification) as of the date when made and as of the Second Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Second Closing Date.

                                             (iv)      The Company shall have
executed and delivered to the Buyers the Convertible Debentures in the
respective amounts set forth opposite each Buyers name on Schedule I attached
hereto.

                                             (v)      The Report of the
Consultant shall have concluded that the Company’s diesel production plans are
economically and technically feasible. The Buyer shall have the sole discretion
in determining whether this condition has been satisfied and shall be under no
obligation to purchase the Convertible Debentures at the Second Closing or any
subsequent Closing if it determines that the conclusion of this Report is
unsatisfactory.

                                             (vi)      The Company shall have
engaged Worldwide Stock Transfer LLC as the Company’s transfer agent.

                                             (vii)      The Irrevocable Transfer
Agent Instructions, in form and substance satisfactory to the Buyer, shall have
been delivered to and acknowledged in writing by the Company and Worldwide Stock
Transfer, LLC as the Company’s transfer agent.

                              (c)      The Company shall have certified, in a
certificate executed by two officers of the Company and dated as of the Second
Closing Date, that all conditions to the Second Closing have been satisfied. The
obligation of the Buyers hereunder to accept the Convertible Debentures at the
Third Closing is subject to the satisfaction, at or before the Third Closing
Date, of each of the following conditions:

                                             (i)      The Common Stock shall be
authorized for quotation or trading on the Primary Market, trading in the Common
Stock shall not have been suspended for any reason, and all the Conversion
Shares issuable upon the conversion of the Convertible Debentures shall be
approved for listing or trading on the Primary Market.

                                             (ii)      All conditions to the
prior Closings shall have been satisfied.

--------------------------------------------------------------------------------

                                             (iii)      The representations and
warranties of the Company shall be true and correct in all material respects
(except to the extent that any of such representations and warranties is already
qualified as to materiality in Section 3 above, in which case, such
representations and warranties shall be true and correct without further
qualification) as of the date when made and as of the Third Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Third Closing Date.

                                             (iv)      The Company shall have
executed and delivered to the Buyers the Convertible Debentures in the
respective amounts set forth opposite each Buyers name on Schedule I attached
hereto.

                                             (v)      The Company shall have
filed, or certify that it will file on the Third Closing Date, the Registration
Statement with the SEC materially in compliance with the rules and regulations
promulgated by the SEC for filing thereof.

                                             (vi)      The Company shall have
certified, in a certificate executed by two officers of the Company and dated as
of the Third Closing Date, that all conditions to the Third Closing have been
satisfied.

                              (d)      The obligation of the Buyers hereunder to
accept the Convertible Debentures at the Fourth Closing is subject to the
satisfaction, at or before the Fourth Closing Date, of each of the following
conditions:

                                             (i)      The Common Stock shall be
authorized for quotation or trading on the Primary Market, trading in the Common
Stock shall not have been suspended for any reason, and all the Conversion
Shares issuable upon the conversion of the Convertible Debentures shall be
approved for listing or trading on the Primary Market.

                                             (ii)      All conditions to the
prior Closings shall have been satisfied.

                                             (iii)      The representations and
warranties of the Company shall be true and correct in all material respects
(except to the extent that any of such representations and warranties is already
qualified as to materiality in Section 3 above, in which case, such
representations and warranties shall be true and correct without further
qualification) as of the date when made and as of the Fourth Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Fourth Closing Date.

                                             (iv)      The Company shall have
executed and delivered to the Buyers the Convertible Debentures in the
respective amounts set forth opposite each Buyers name on Schedule I attached
hereto.

--------------------------------------------------------------------------------

                                             (v)      The Registration Statement
shall have been declared effective by the SEC.

                                             (vi)      The Company shall have
certified, in a certificate executed by two officers of the Company and dated as
of the Fourth Closing Date, that all conditions to the Fourth Closing have been
satisfied.

               8.      INDEMNIFICATION.

                              (a)      In consideration of the Buyer’s execution
and delivery of this Agreement and acquiring the Convertible Debentures and the
Conversion Shares hereunder, and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify
and hold harmless the Buyer(s) and each other holder of the Convertible
Debentures and the Conversion Shares, and all of their officers, directors,
employees and agents (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Buyer Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Buyer
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by the Buyer Indemnitees or any of them as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in this Agreement,
the Convertible Debentures or the other Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in this
Agreement, or the other Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, or (c) any cause of
action, suit or claim brought or made against such Buyer Indemnitee and arising
out of or resulting from the execution, delivery, performance or enforcement of
this Agreement or any other instrument, document or agreement executed pursuant
hereto by any of the parties hereto, any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Convertible Debentures or the status of the Buyer or holder of the
Convertible Debentures the Conversion Shares, as a Buyer of Convertible
Debentures in the Company. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.

                              (b)      In consideration of the Company’s
execution and delivery of this Agreement, and in addition to all of the Buyer’s
other obligations under this Agreement, the Buyer shall defend, protect,
indemnify and hold harmless the Company and all of its officers, directors,
employees and agents (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Company Indemnitees”) from and against any and all Indemnified Liabilities
incurred by the Indemnitees or any of them as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Buyer(s) in this Agreement, instrument or document
contemplated hereby or thereby executed by the Buyer, (b) any breach of any
covenant, agreement or obligation of the Buyer(s) contained in this Agreement,
the Transaction

--------------------------------------------------------------------------------

Documents or any other certificate, instrument or document contemplated hereby
or thereby executed by the Buyer, or (c) any cause of action, suit or claim
brought or made against such Company Indemnitee based on material
misrepresentations or due to a material breach and arising out of or resulting
from the execution, delivery, performance or enforcement of this Agreement, the
Transaction Documents or any other instrument, document or agreement executed
pursuant hereto by any of the parties hereto. To the extent that the foregoing
undertaking by each Buyer may be unenforceable for any reason, each Buyer shall
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities, which is permissible under applicable law.

               9.      GOVERNING LAW: MISCELLANEOUS.

                              (a)      Governing Law. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New
Jersey without regard to the principles of conflict of laws. The parties further
agree that any action between them shall be heard in Hudson County, New Jersey,
and expressly consent to the jurisdiction and venue of the Superior Court of New
Jersey, sitting in Hudson County and the United States District Court for the
District of New Jersey sitting in Newark, New Jersey for the adjudication of any
civil action asserted pursuant to this Paragraph.

                              (b)      Counterparts. This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party. In the event any
signature page is delivered by facsimile transmission, the party using such
means of delivery shall cause four (4) additional original executed signature
pages to be physically delivered to the other party within five (5) days of the
execution and delivery hereof.

                              (c)      Headings. The headings of this Agreement
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

                              (d)      Severability. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

                              (e)      Entire Agreement, Amendments. This
Agreement supersedes all other prior oral or written agreements between the
Buyer(s), the Company, their affiliates and persons acting on their behalf with
respect to the matters discussed herein, and this Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor any Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.

                              (f)      Notices. Any notices, consents, waivers,
or other communications required or permitted to be given under the terms of
this Agreement must be in writing and will

--------------------------------------------------------------------------------

be deemed to have been delivered (i) upon receipt, when delivered personally;
(ii) upon confirmation of receipt, when sent by facsimile; (iii) three (3) days
after being sent by U.S. certified mail, return receipt requested, or (iv) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:

If to the Company, to: Global Energy, Inc.   Migdal Aviv   7 Abba Hilel Street  
Ramat Gan, 52520   Israel   Telephone:      011 972 3 5913952  
Facsimile:         011 +972 9 955 0454     With a copy to: Clark Wilson LLP    
  800 – 885 West Georgia Street   Vancouver, BC Canada   V6M 3R9   Attention:
Bernard Pinsky   Telephone:      604.687.5700   Facsimile:         604.687.6314

          If to the Buyer(s), to its address and facsimile number on Schedule I,
with copies to the Buyer’s counsel as set forth on Schedule I. Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.

                              (g)      Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns. Neither the Company nor any Buyer shall
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other party hereto.

                              (h)      No Third Party Beneficiaries. This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

                              (i)      Survival. Unless this Agreement is
terminated under Section 9(l), the representations and warranties of the Company
and the Buyer(s) contained in Sections 2 and 3, the agreements and covenants set
forth in Sections 4, 5 and 9, and the indemnification provisions set forth in
Section 8, shall survive the Closing for a period of two (2) years following the
date on which the Convertible Debentures are converted in full. The Buyer(s)
shall be responsible only for its own representations, warranties, agreements
and covenants hereunder.

                              (j)      Publicity. The Company and the Buyer(s)
shall have the right to approve, before issuance any press release or any other
public statement with respect to the

--------------------------------------------------------------------------------

transactions contemplated hereby made by any party; provided, however, that the
Company shall be entitled, without the prior approval of the Buyer(s), to issue
any press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations (the Company
shall use its best efforts to consult the Buyer(s) in connection with any such
press release or other public disclosure prior to its release and Buyer(s) shall
be provided with a copy thereof upon release thereof).

                              (k)      Further Assurances. Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

                              (l)      Termination. In the event that the First
Closing shall not have occurred with respect to the Buyers on or before five (5)
business days from the date hereof due to the Company’s or the Buyer’s failure
to satisfy the conditions set forth in Sections 6 and 7 above (and the
non-breaching party’s failure to waive such unsatisfied condition(s)), the
non-breaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party; provided, however, that if this
Agreement is terminated by the Company pursuant to this Section 9(l), the
Company shall remain obligated to reimburse the Buyer(s) for the expenses of
Yorkville Advisors LLC described in Section 4(g) above.

                              (m)      Brokerage. The Company represents that no
broker, agent, finder or other party has been retained by it in connection with
the transactions contemplated hereby and that no other fee or commission has
been agreed by the Company to be paid for or on account of the transactions
contemplated hereby.

                              (n)      No Strict Construction. The language used
in this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, each Buyer and the Company have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.

COMPANY:
GLOBAL ENERGY, INC.

By: /s/ Asi Shalgi
Name: Asi Shalgi
Title: CEO

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, each Buyer and the Company have caused their
respective signature page to this Securities Purchase Agreement to be duly
executed as of the date first written above.

BUYERS:
CORNELL CAPITAL PARTNERS, L.P.

By: Yorkville Advisors, LLC
Its: Investment Manger

By: /s/ Mark Angelo
Name: Mark Angelo
Its: Portfolio Manager

--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF BUYERS

(1) (2) (3) (4)   (5) (8) Buyer Subscription Amount Number of Legal
Representative’s           Warrant Shares Address and Facsimile            
Number   First Closing Second Closing Third Closing Fourth Closing First Closing
                Cornell Capital Partners, L.P. $500,000          $1,500,000
$1,000,000 $1,000,000 300,000 Shares at an David Gonzalez, Esq.          
Exercise Price of 101 Hudson Street, Suite 3700 101 Hudson Street, Suite 3700  
      $2.35 Jersey City, New Jersey 07302 Jersey City, NJ 07303          
Telephone: (201) 985-8300 Attention: Mark Angelo         300,000 Shares at an
Facsimile: (201) 985-8266 Telephone: (201) 985-8300         Exercise Price of  
Facsimile: (201) 985-8266         $2.50   Residence: Cayman Islands            


--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE

 

3(a). Subsidiaries:

3(d) Options, Warrants and other rights to purchase stock:

3(o) Environmental Permits: The Company has not yet applied for environmental
permits for its intended business.

3(q) Insurance: The Company has not yet applied for policies of insurance.

3(r) Permits: The Company has not yet applied for any permits to conduct it
intended business.

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONVERTIBLE DEBENTURE

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT

--------------------------------------------------------------------------------

EXHIBIT C

LOCK UP AGREEMENT

          The undersigned hereby agrees that for a period commencing on June
___, 2007 and expiring on the date thirty (30) days after the date that all
amounts owed to Cornell Capital Partners, LP (the “Buyer”), under the Secured
Convertible Debentures issued to the Buyer pursuant to the Securities Purchase
Agreement between Global Energy, Inc. (the “Company”) and the Buyer dated June
___, 2007 have been paid (the “Lock-up Period”), he, she or it will not,
directly or indirectly, without the prior written consent of the Buyer, issue,
offer, agree or offer to sell, sell, grant an option for the purchase or sale
of, transfer, pledge, assign, hypothecate, distribute or otherwise encumber or
dispose of any securities of the Company, including common stock or options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein (collectively, the “Securities”) except in
accordance with the volume limitations set forth in Rule 144(e) of the General
Rules and Regulations under the Securities Act of 1933, as amended.

          In order to enable the aforesaid covenants to be enforced, the
undersigned hereby consents to the placing of legends and/or stop-transfer
orders with the transfer agent of the Company’s securities with respect to any
of the Securities registered in the name of the undersigned or beneficially
owned by the undersigned, and the undersigned hereby confirms the undersigned’s
investment in the Company.

Dated: _______________, 2007

Signature


___________________________________________
Name: ______________________________________
Address: ____________________________________
City, State, Zip Code: ___________________________

 

___________________________________________
Print Social Security Number or Taxpayer I.D. Number

--------------------------------------------------------------------------------